NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                            JAN 06 2017
UNITED STATES OF AMERICA,                        No. 16-10023           MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Plaintiff-Appellee,                D.C. No.
                                                 3:11-cr-08051-SRB-1
 v.

KDB, Juvenile Male,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted December 13, 2016**
                             San Francisco, California

Before: GRABER and HURWITZ, Circuit Judges, and FOOTE,*** District Judge.

      Defendant KDB appeals the 17-month sentence imposed by the district court

upon the third revocation of his supervised release. We affirm.



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
      We review sentencing decisions for abuse of discretion. United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). But, "[w]hen a defendant does

not raise an objection to his sentence before the district court," we review for plain

error. United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009). Because

our decision would be the same under either standard, we need not decide which

standard applies.

      1. The district court did not fail to "state the specific reason for imposing a

sentence that differs from the recommended range." United States v. Miqbel, 444

F.3d 1173, 1179 (9th Cir. 2006). Although the court did not specify the Guidelines

range during the disposition hearing, the court and both parties discussed a

probation report that set forth the correct revocation range of 3 to 9 months’

imprisonment, and both parties advocated for sentences above that range. The

court also gave specific reasons for not imposing a shorter sentence, principally

Defendant’s repeated failure to undergo court-ordered substance abuse treatment

and his history of absconding while on supervised release.

      2. Contrary to Defendant’s argument, the district court did not

impermissibly premise its sentencing decision "on a fact that had never been

established: [Defendant’s] continuing use of alcohol." See Carty, 520 F.3d at 993

(noting that it is procedural error "to choose a sentence based on clearly erroneous


                                           2
facts"). At the disposition hearing, defense counsel repeatedly acknowledged

Defendant’s substance abuse problems. And the record provides other ample

support for finding that Defendant had ongoing substance abuse problems,

including that each of his revocations of supervised release, as well as his initial

revocation of pretrial release, involved substance abuse issues.

      3. Finally, the district court did not violate this court’s directive "that the

disposition imposed [be] the least restrictive means to accomplish a young person’s

rehabilitation, given the needs of the child and the community." United States v.

Juvenile, 347 F.3d 778, 787 (9th Cir. 2003). Following Defendant’s three previous

revocations of release, the court imposed short custodial sentences followed by

supervised release and substance abuse treatment programs, none of which was

successful. The court considered Defendant’s history and the record before

imposing a 17-month sentence. We also reject Defendant’s argument that the court

employed a punitive rather than rehabilitative rationale, given the earlier, less

restrictive sentences, along with the court’s statement imploring Defendant to avail

himself of substance abuse treatment during his confinement.

      AFFIRMED.




                                           3